Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1, 5-12, 14 and 16-26 are pending in this application.

Objections to the Specification
The previous objection for containing an embedded hyperlink and/or other form of browser-executable code on pages 3, 14 and 31 is withdrawn by virtue of Applicants’ amendment.  

Claim Objections
The previous objection of Claims 2-14 for the recitation of “A method according to claim” is withdrawn by virtue of Applicants’ amendment.  

Claim 6 is objected to for containing a typographical error in the recitation of “type IIp”.  The Examiner suggests replacing the noted term with ---type IIs---.  It is noted by the Examiner that claim 6 is interpreted as suggested by the Examiner because claim 1 specifically states that each DNA adaptor comprises a single and only recognition site for type IIs restriction enzyme.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

All of the previous rejections of Claim 1-15 under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 112 – necessitated by Applicants’ amendment
Claim 24 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 recites the phrase “the double-stranded DNA adapter, downstream or upstream of said sequence of interest, comprises two recognition sites of restriction enzymes selected from KpnI and AgeI, EcoRI and BstBI, SalI and MluI” which directly contradicts claim 1 because (1) claim 1 specifically states that each DNA adaptor comprises a single and only recognition site for type IIs restriction enzyme; and (2) “KpnI and AgeI, EcoRI and BstBI, SalI and MluI” belong to type IIp restriction enzymes (see attached evidentiary reference of NEB Type II restriction enzymes (New England Biolabs, retrieved from the Internet << https://www.neb.com/tools-and-resources/feature-articles/everything-you-ever-wanted-to-know-about-type-ii-restriction-enzymes>>, retrieved on 10/05/2022)).

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claims 1-2 and 4-15 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hodgson (WO 98/38326) in view of an evidentiary reference (New England Biolabs, retrieved from the Internet <<https://www.neb.com/tools-and-resources/selection-charts/type-iis-restriction-enzymes>> and <<https://www.neb.com/protocols/2012/12/07/optimizing-restriction-endonuclease-reactions>>, retrieved on 03/31/2022) is withdrawn by virtue of Applicants’ amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Hodgson (WO 98/38326) in view of an evidentiary reference (New England Biolabs, retrieved from the Internet <<https://www.neb.com/tools-and-resources/selection-charts/type-iis-restriction-enzymes>> and <<https://www.neb.com/protocols/2012/12/07/optimizing-restriction-endonuclease-reactions>>, retrieved on 03/31/2022) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007) is withdrawn by virtue of Applicants’ amendment.

Claim Rejections - 35 USC § 103 – necessitated by Applicants’ amendment
Claims 1, 5-12, 14 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morbitzer et al. (Assembly of custom TALE-type DNA binding domains by modular cloning, Nucleic Acids Research, 2011, Vol. 39, No. 13, pages  5790–5799) in view of Hodgson (WO 98/38326, previously cited), an evidentiary reference (New England Biolabs, retrieved from the Internet << https://www.neb.com/tools-and-resources/feature-articles/everything-you-ever-wanted-to-know-about-type-ii-restriction-enzymes>>, retrived on 10/05/2022) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
The instant claims are drawn to a method for producing a circular double- stranded DNA vector comprising at least six sequences of interest, said method comprising: 
a) a step of simultaneously contacting at equimolar ratio at least six molecular building blocks, which are different from one another, in the presence of a single type IIs restriction enzyme and a ligase, each molecular building block being a linear double-stranded DNA molecule and containing: (i) a sequence of interest with no specific recognition site of the aforementioned type IIs restriction enzyme, (ii) two double-stranded DNA adapters, flanked upstream and downstream of said sequence of interest, each double-stranded DNA adapter consisting of a sequence of at least 12 nucleotides, which sequence contains: a single and only recognition site of the aforementioned type IIs restriction enzyme, 
- the recognition site of the aforementioned type IIs restriction enzyme of the adapter upstream of said sequence of interest and the recognition site of the aforementioned type IIs restriction enzyme of the adapter downstream of said specific sequence being convergent, 
b) a step of incubation of the mixture obtained in step a) at a temperature ranging from 20°C to a temperature of 55°C, during a period ranging from 2 minutes to a period of 30 minutes,
which step leads: - to the elimination by cleaving of the recognition sites of the type IIs restriction enzyme used, - to the formation of a cohesive single-stranded suture of at least 2 nucleotides at each of the ends of said sequence of interest, said cohesive single-stranded suture of at least 2 nucleotides upstream of one of the at least six sequences of interest being complementary to said cohesive single-stranded suture of at least 2 nucleotides downstream of another sequence of interest, - to the pairing by nucleotide complementarity of the aforementioned cohesive single-stranded sutures of at least 2 nucleotides, and - to the positioning of the sequences of interest contiguously with one another in an order and a single and defined direction, 
c) a step of ligation of the aforementioned cohesive single- stranded sutures of at least 2 nucleotides, said step being performed at a temperature ranging from 10°C to a temperature of 40°C during a period ranging from 2 min to a period of 30 min, to obtain a circular double-stranded DNA vector said step (b) and (c) being repeated from 1 to 49 times, said method also comprising: 
d) at least one step of incubation at a temperature from 41 to 60°C during a period ranging from 0.5 to 15 min; and wherein said steps a), b), c) and d) are performed in the same reaction mixture.
Morbitzer et al. a method for producing a circular double-stranded DNA vector comprising at least six sequences of interest, said method comprising: 
a) a step of simultaneously contacting at equimolar ratio at least eight molecular building blocks (i.e., A-NI-1, 1-NI-2, 2-NI-3, 3-NI-4, 4-NI-5, 5-NI-6, 6-NI-7, 7-NI-8, 8-NI-9, 9-NI-C, etc… (see “Cut-ligation cloning protocol” on page 5791; and Figure 1 on page 5792) which are different from one another, in the presence of a single type IIs restriction enzyme BsaI or BpiI and a ligase, each molecular building block being a linear double-stranded DNA molecule and containing: (i) a sequence of interest with no specific recognition site of the aforementioned type IIs restriction enzyme, (ii) two double-stranded DNA adapters, flanked upstream and downstream of said sequence of interest, each double-stranded DNA adapter consisting of a sequence of at least 12 nucleotides, which sequence contains: a single and only recognition site of the aforementioned type IIs restriction enzyme (i.e., upstream BsaI-A, downstream 1-BsaI, etc… see in Figure 1 (c)) 
- the recognition site of the aforementioned type IIs restriction enzyme of the adapter upstream of said sequence of interest and the recognition site of the aforementioned type IIs restriction enzyme of the adapter downstream of said specific sequence being convergent, 
b) a step of incubation of the mixture obtained in step a) at a temperature ranging from 20°C to a temperature of 55°C, during a period ranging from 2 minutes to a period of 30 minutes, i.e., 37°C for 5 min (see “Cut-ligation cloning protocol” on page 5791),
which step leads: - to the elimination by cleaving of the recognition sites of the type IIs restriction enzyme used, - to the formation of a cohesive single-stranded suture of at least 2 nucleotides at each of the ends of said sequence of interest (i.e., BsaI cleavage generates 4-bp cohesive single-stranded suture for each module (see page 5798, left column lines 22-23), said cohesive single-stranded suture of at least 2 nucleotides upstream of one of the at least six sequences of interest being complementary to said cohesive single-stranded suture of at least 2 nucleotides downstream of another sequence of interest, - to the pairing by nucleotide complementarity of the aforementioned cohesive single-stranded sutures of at least 2 nucleotides, and - to the positioning of the sequences of interest contiguously with one another in an order and a single and defined direction (see Figure 1 on page 5794), 
c) a step of ligation of the aforementioned cohesive single- stranded sutures of at least 2 nucleotides, said step being performed at a temperature ranging from 10°C to a temperature of 40°C during a period ranging from 2 min to a period of 30 min (i.e., 20°C for 5 min, see “Cut-ligation cloning protocol” on page 5791), to obtain a circular double-stranded DNA vector said step (b) and (c) being repeated from 50 times, said method also comprising: 
d) at least one step of incubation at a temperature from 41 to 60°C during a period ranging from 0.5 to 15 min (i.e., 50°C for 10 min); and wherein said steps a), b), c) and d) are performed in the same reaction mixture (see “Cut-ligation cloning protocol” on page 5791), and 
e) a step of incubation at a temperature from 61 to 90°C during a period ranging from 0.5 to 15 minutes, (i.e., 80°C for 10 min, see “Cut-ligation cloning protocol” on page 5791).  
Morbitzer et al. further teach that before the step of simultaneously contacting the molecular building blocks, the molecular building blocks were prepared by PCR amplification (see “Vector construction” on page 5791).
Morbitzer et al. do not teach repeating steps 1-49 times; and the use of a scoring matrix.
Hodgson teaches a method for producing a self-assembling circular double-stranded DNA vector comprising: (i) simultaneously contacting six different DNA fragments comprising a sequence of interest of at least 14 nucleotides which is flanked upstream and downstream by two double stranded DNA adapters that are at least 12 nucleotides long (i.e., molecular building blocks) with the aid of 12 forward and reverse primers, in the presence of a Type IIs restriction endonuclease, i.e., BpmI, in order to create cohesive single-stranded 2 nucleotide 3’-overhangs (see Figures 2-8 and Brief Description of the Figures section on pages 3-5, and Examples 1-5 on pages 35-55); and (ii) ligating aforementioned cohesive single-stranded 2 nucleotide 3’-overhangs to obtain a circular double-stranded DNA vector (also see Claims 1-26 on pages 124-127). Hodgson also teaches that the sequence of interest is designed with the aid of a scoring matrix sch as “Plot Similarity program” which plots the running average of the similarity among the sequences in a multiple sequence alignment to aid in designing a sequence of interest (see the last paragraph of page 22).  
It would have been obvious for a person of ordinary skill in the art (POSITA), prior to the effective filing date of the instant application, to practice the methods taught by Morbitzer et al. and Hodgson and optimize repeat cycles of the “Cut-ligation cloning protocol” taught by Morbitzer et al. from 50 to 1-49 times.  A POSITA would have been motivated to practice such methods because [1] a scoring matrix plots the running average of the similarity among the sequences in a multiple sequence alignment thereby making it easier to design multiple sequences of interest which are different; and [2] optimization of the “Cut-ligation cloning protocol” by varying the repeat cycle would maximize the efficiency of the cut-ligation reactions. 
As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  Morbitzer et al. and Hodgson clearly show that the methods of the “Cut-ligation cloning protocol” using Type IIs restriction enzymes and optimization of the reaction conditions were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.  
A POSITA would have had a reasonable expectation of success to practice such methods because all of the required biochemical reagents and techniques were readily available and rampantly used as evidenced by Morbitzer et al. and Hodgson prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art. 

Conclusion
Claims 1, 5-12, 14 and 23-26 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656